WATT, Justice,
dissenting:
This Court in 1913 said that “in the absence of the record of what occurred at the trial, it will be presumed that evidence sufficient to sustain such recovery was introduced without objection, and that it was sufficient to support the findings the court made-” Homeland Realty Co. v. Robison, 39 Okla. 591, 136 P. 585, 587 (1913).
There was no record made of the hearing during which the trial court received evidence of the existence of a common law marriage and made a finding to that effect. The Court of Appeals followed Homeland, and, in my opinion, correctly affirmed the trial court. I would not remand this matter for a new trial absent a trial record on appeal. Therefore, I respectfully dissent.